Response to Amendment
This action is responsive to applicant’s amendment and remarks received on 04/01/2021.  Claims 1-13 has/have been presented for examination.  Claim 1 has been amended.  Claims 1-13 have been examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (Pub. No.: 2005/0197775 A1) in view of Wedig (Pub. No.: 2011/0241877 A1) and Finlay (Pub. No.: 2020/0064433 A1).
1) In regard to claim 1, Smith discloses the claimed hazard detector system (fig. 1), comprising:
one or more hazard detectors (fig. 1: 107, 108 or 109) communicatively connected to one or more computing devices (fig. 1: 101);

a power source (fig. 1: 109 shows a mobile device; hence it is clear the mobile device has a power source); 
an alert device (¶0048); 
a secondary location detector (¶0098); 
an interaction device (fig. 1: 109 shows a mobile device; hence, it is clear a mobile device has a user interface (i.e., interaction device));
wherein said one or more hazard detectors are configured to transmit information related to a plurality of hazardous environmental conditions to and from said one or more computing devices (¶0099), wherein said plurality of hazardous environmental conditions comprise smoke, carbon monoxide, heat, water, and seismic events (¶0096); 
wherein said alert device is configured to provide a perceptible alert to individuals in proximity to said one or more hazard detectors (¶0048); 
wherein said geolocation detector is configured to identify a geographic location of said one or more hazard detectors (¶0098);
wherein said interaction device provides said individuals in proximity of said one or more hazard detectors the ability to provide additional information about said plurality of hazardous environmental conditions to said one or more computing devices (¶0096); 
wherein at least one of said one or more computing devices is a hazard detection and alert system configured to receive a plurality of hazard information from and 
wherein said hazard detection and alert system is configured to receive a plurality of environmental hazard information from a third-party system (fig. 1: 115 and 114).
Smith does not explicitly disclose the hazard detection system includes an occupancy detector which information generated by the occupancy detector is transmitted to a computing device, and wherein said secondary location detector includes sensors that provide additional information not available through the geolocation detector, wherein said additional information includes altitude and gyroscopic related information, wherein said secondary location detector comprises one or more of: an accelerometer, a level device, an anemometer; and an altimeter.
However, Wedig discloses it has been known for a hazard detection system to include an occupancy detector which information generated by the occupancy detector is transmitted to a computing device (¶0054 and ¶0103).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to include in the system of Smith an occupancy detector, as taught by Wedig.
One skilled in the art would be motivated to modify Smith as described above in order to allow emergency responders to quickly scan rooms and other areas without expending the time to fully enter the room and perform an exhaustive manual search, as taught by Wedig (¶0054).


Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed the device of Smith may include an accelerometer and GPS transceiver, as taught by Finlay.
One skilled in the art would be motivated to modify Smith as described above in order to collect as much location data as possible with respect to a user, in order to accurately locate the user. 
 
2) In regard to claim 2 (dependent on claim 1), Smith, Wedig and Finlay further disclose the hazard detector system of claim 1, wherein said one or more hazard detectors, said geolocation detector, said occupancy detector, said power source, said alert device, said secondary location detector, and said interaction device are housed within a central hazard detection unit (Smith fig. 1: 109 and ¶0048 discloses the elements may enclosed in the device).

3) In regard to claim 3 (dependent on claim 1), Smith, Wedig and Finlay further disclose the hazard detector system of claim 1, wherein said alert device is selected 

4) In regard to claim 4 (dependent on claim 1), Smith, Wedig and Finlay further disclose the hazard detector system of claim 1, wherein said power sources is selected from the group of power sources consisting of one or more of: an AC power source, a DC power source, a battery powered power source, a solar power source, and combinations thereof (it is inherent the battery device of the mobile device may be one of an AC power source, a DC power source, a battery powered power source, a solar power source, and combinations thereof).

5) In regard to claim 5 (dependent on claim 1), Smith, Wedig and Finlay further disclose the hazard detector system of claim 1, wherein said one or more hazard detectors are selected from the group of hazard detectors consisting of one or more of: a smoke detector, a carbon monoxide detector, a heat detector, a motion sensor, a video camera, a glass break sensor, a microphone, a seismic detector, a Geiger counter, a water sensor, and combinations thereof (Smith ¶0094).

6) In regard to claim 6 (dependent on claim 1), Smith, Wedig and Finlay further disclose the hazard detection system of claim 1, wherein said hazard detection and alert system transmits one or more electronic warning communications to said alert device (Smith ¶0099).


7) In regard to claim 8 (dependent on claim 1), Smith, Wedig and Finlay further disclose the hazard detector system of claim 1, wherein said alert device utilizes at least one visually perceptible alert that is configured to provide visual alerts to inform said individuals about one or more of said plurality of hazardous environmental conditions (Smith ¶0048).

8) In regard to claim 9 (dependent on claim 8), Smith, Wedig and Finlay further disclose the hazard detector system of claim 8, wherein said at least one visually perceptible alert comprises at least one of: different color(s), sequences, and luminous intensity (Official notice is taken that both the concept and advantage is known to provide for an alert device one of a different color(s), sequences, and luminous intensity).

9) In regard to claim 10 (dependent on claim 1), Smith, Wedig and Finlay further disclose the hazard detector system of claim 1, wherein said alert device utilizes at least one audibly perceptible alert that is configured to provide alerts to inform said individuals about one or more of said plurality of hazardous environmental conditions (Smith ¶0048).

10) In regard to claim 11 (dependent on claim 10), Smith, Wedig and Finlay further disclose the hazard detector system of claim 10, wherein said at least one 

11) In regard to claim 12 (dependent on claim 1), Smith, Wedig and Finlay further disclose the hazard detector system of claim 1, wherein said occupancy detector comprises one or more of: radar detection, x-ray, heat detection, thermal imaging, motion detector, proximity detector, sonar, laser imaging, sound detector, and vibration detector (Wedig ¶0054).

12) In regard to claim 13 (dependent on claim 1), Smith, Wedig and Finlay further disclose the hazard detector system of claim 1, wherein said occupancy detector is selected from the group of occupancy detectors consisting of one or more of: radar detector, x-ray detector, heat detector, thermal imaging, motion detector, proximity detector, sonar, laser imaging, sound detector, vibration detector, and combinations thereof (Wedig ¶0054).

Response to Arguments
Applicant's arguments filed on 04/012021 have been fully considered but they are not persuasive. 
As to claim 2, on pages 8 of applicant’s response, applicant argues:
	
“Smith combined with Wedig fail to teach “wherein said one or more hazard detectors, said geolocation detector, said occupancy detector, said power source, said alert device, said secondary location detector, and said interaction device are housed within a central hazard detection unit,” as in claim 2. The Examiner alleges that Fig. 1, 109 of Smith teaches the recited feature. However, 109 of FIG. 1 is merely at mobile device and not a hazard detector housed within a central hazard detection unit. Further, even if mobile device 109 can said to be a central hazard detection unit, it is silent about an occupancy detector, a secondary location detector. Although Wedig teaches an occupancy detector, the combination of Smith and Wedig are silent about a hazard detector, and a secondary location detector.”

The examiner respectfully disagrees with applicant’s argument, because the combination discloses the mobile device of Smith in figure 1 encloses all of the elements claim. Hence, the mobile device is interpreted as the central hazard unit which houses each of the elements. Thus, applicant argument is not persuasive and the rejection is maintained.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS J KING whose telephone number is (571)270-5160.  The examiner can normally be reached on Mon-Fri 6:00 - 2:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/CURTIS J KING/Primary Examiner, Art Unit 2684